DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 9-15, 17-20 are rejected under 35 U.S.C 103 as being unpatentable over  Otake et al (US 2003/0215751 A1) in view of Nishi (US 2003/0128348 A1). 
With respect to claims 1, 11 and 12, Otake discloses a method, a corresponding substrate processing apparatus as well as a non-transitory computer-readable medium storing a program and comprising all features of the instant claims such as: a processing container (T)

    PNG
    media_image1.png
    259
    374
    media_image1.png
    Greyscale

a light source (20a, 20c) configured to emit light including vacuum ultraviolet light to a substrate (W) which has a resist film (see abstract) formed thereon from a resist material for EUV lithography, in an interior of the processing container (T) and a controller configured to control the light source (20a, 20c) to emit the light including the vacuum ultraviolet light before an exposure process for the substrate such as: before applying functional water onto the resist surface and irradiating ultraviolet light of wavelength onto the functional water (see paragraphs [0014-0016]; [0068]).  It is noted that although Otake does not specifically disclose the controller but this element is seen to be an inherent element of the apparatus and must be present for the apparatus to function, for example: switching between vacuum ultraviolet light and EUV light, as intended. 
	As to claims 2 and 13, wherein the light including the vacuum ultraviolet light is light including consecutive spectrum components of at least a partial band included in a wavelength range 100nm to 200nm (172±10nm) (see abstract).
	As to claims 3, 14 and 20, it is apparent that an amount of the light including the vacuum ultraviolet light per unit area of the front surface of the substrate (W) is smaller than an amount of light when emitting the light including the vacuum ultraviolet light after the exposure process. 
	As to claims 4, 15, it is apparent that the light is emitted in a state in which a temperature of the substrate (W) is substantially equal to an atmospheric temperature since the processing container (T) is opened to the atmosphere.
	As to claim 7, wherein after emitting the light including the vacuum ultraviolet light, a heating process is performed before the exposure process (see paragraph [0065]). 
	As to claim 8, Otake discloses the vacuum ultraviolet light has been emitted is evaluated and a processing condition (irradiation time and irradiation intensity)  for the substrate are changed according to an evaluation result (see paragraph [0061]).
	Thus, Otake discloses substantially all of the limitations of the instant claims.  Otake does not expressly disclose “a light adjustment member disposed between the light source and the front surface of the substrate and wherein a variation in an intensity distribution of each wavelength of the light including the vacuum ultraviolet light after being passed through the light adjustment member is smaller than that before being passed through the light adjustment member”, as recited.   It is the Examiner’s position that Otake discloses a ultraviolet transparent member (11) disposed between the light source (20) and the substrate (W).  In the broadest sense, the ultraviolet transparent member (11) can be considered as the claimed light adjustment member since the intensity of each wavelength of the light including the vacuum ultraviolet light after passed through the ultraviolet transparent member (11) must mitigate/reduce.  In other words, the intensity of the light after being passed through the ultraviolet transparent member (11) is smaller than that before being passed through this element.  Furthermore, this feature is well known in the art.  For example, Nishi discloses a lithographic exposure apparatus having a variable light reducing unit (18A)/light adjustment member placed between a light source (11) and a substrate (W).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date to employ the light adjustment member (18A), as taught by Nishi and place it between the light source and the substrate of the substrate processing apparatus/method of Otake for the purpose of generating a proper intensity for the substrate processing device/method thereby improving its quality.
As to claim 10, Otake as modified by Nishi, discloses a method comprising substantially all of the limitations of the instant claim. Otake does not specifically disclose “wherein, after emitting the light including the vacuum ultraviolet light, the exposure process is performed without performing a heating process”, as recited in the claim.   Otake suggests that “also, treatment could be performed while the substrate is heated by providing a heating mechanism on the stage and the removal action can thereby further speeded up” (see paragraph [0065]).  In view of such teachings, it would have been obvious to a skilled artisan to determine whether or not the heating process is needed.  It would have been obvious to a skilled artisan to perform the exposure process without performing a heating process since it has been held that a process step is not performing is not a positive limitation and it does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
With respect to claim 17, Otake as modified by Nishi discloses a substrate processing apparatus and method comprising substantially all of the limitations of the instant claims including a light adjustment member provided on an optical path of the light (see paragraph [0035]).  Otake does not specifically disclose “a variation in an intensity distribution of light of each wavelength is made smaller than that before transmission”, as recited in the claims.  However, Otake clearly suggests that “the emission wavelength from the excimer lamp is not restricted to 172nm and light in a range of 172nm±10nm could be employed….Also, the irradiation time and irradiation intensity may of course be different depending on the processing throughput and on the type of resist” (see paragraph [0061]).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to vary the intensity distribution of light of each wavelength to be smaller than that before the transmission in order to improve the processing throughput of the processing device as intended by Otake.
	 As to claim 18, Otake lacks to show the processing apparatus positioned between a resist film forming module and an exposure apparatus (it is noted that these elements are inherent elements of a substrate processing system) as recited in the claims.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange the processing apparatus between the resist film forming module and the exposure apparatus since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

3.	Claims 5-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Otake et al (US 2003/0215751 A1) in view of Nishi (US 2003/0128348 A1) and further in view of  Kozuma et al (US 2014/0220489 A1)
With respect to claims 5-6 and 16, Otake as modified by Nishi, discloses a substrate processing apparatus comprising substantially all of the limitations of the instant claims as discussed above.  Otake as modified by Nishi does not expressly disclose the pressure of the interior of the processing container (T) as recited in the instant claims of the present application.  Kozuma discloses a substrate process apparatus using vacuum ultraviolet light wherein the pressure of a processing chamber is adjusted by a vacuum exhaust apparatus (3B).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the vacuum exhaust apparatus as suggested by Kozuma into the processing apparatus of Otake for the purpose of maintaining the pressure of the interior of the processing container (T) to desired levels thereby improving the quality of the substrate to be processed, as intended by Kozuma. 
Response to Amendment/Argument
4.	Applicant’s amendment filed August 15, 2022 has been entered.  Claims 1, 6, 11, 12, 17 have been amended. Claim 9 has been cancelled.  Applicant’s argument in conjunction with the amendment has been carefully reviewed but they are not found persuasive and have been traversed in view of new ground of rejections as set forth above.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
10/14/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882